Citation Nr: 1550278	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel




INTRODUCTION

The Veteran served on active duty from October 1984 to September 1988.  He died in October 2001.  The appellant claims not at the Veteran's surviving spouse, but as custodian of the Veteran's four minor children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's death certificate reflects that he died in October 2001.  The immediate cause of death was listed as aspergillus pneumonia due to, or as a consequence of acute lymphocytic leukemia (ALL).  At the time of death, the Veteran was not service-connected for any disabilities.

The appellant contends that the Veteran's fatal ALL was directly caused by exposure to contaminated drinking water during the time he served at Camp LeJeune, North Carolina in the 1980s.  

In December 2013, the appellant submitted a letter to VA from the Veteran's physician, Dr. P.A.F, dated November 18, 2013.  In that letter, Dr. P.A.F. indicated that additional private treatment records pertaining specifically to the details of the Veteran's chemotherapy before death, as well as pathology reports from S.J.H. in Springfield, Illinois were available for review.  Unfortunately, none of the Veteran's records from S.J.H. have been associated with the claims file.  Because VA is on notice that there are records that may be applicable to the appellant's claim, and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159 (c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, request the Veteran's relevant outstanding records from S.J.H. in Springfield, Illinois pertaining to treatment the Veteran received for ALL prior to his death.  All attempts to locate these records must be documented in the claims folder.

2.  Then, after completing the above, and any additional notification and development deemed warranted, readjudicate the appellant's claim, including consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




